            Case 2:20-cv-00966-NR Document 51 Filed 07/13/20 Page 1 of 10




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


DONALD J. TRUMP FOR                    :
PRESIDENT, INC., et al.,               : No. 2:20-CV-00966-NR
                                              :
                       Plaintiffs             :
                                              : Judge J. Nicholas Ranjan
       v.                                     :
                                              :
KATHY BOOCKVAR, et al.,                       : Electronically Filed Document
                                              :
                       Defendants             :

      DEFENDANT YORK COUNTY BOARD OF ELECTIONS’ RESPONSE
            IN OPPOSITION TO PLAINTIFFS’ MOTION FOR A
 SPEEDY DECLARATORY JUDGMENT HEARING AND EXPEDITED DISCOVERY

       Defendant York County Board of Elections (“Answering County” or “York County”), by

and through its undersigned counsel, files this response to Plaintiffs’ Motion for a Speedy

Declaratory Judgment Hearing and expedited Discovery (the “Motion”). Importantly, York

County does not take the position that a speedy resolution of this matter is unwarranted. In fact,

York County believes that it is critical that the Court bring this matter to a final resolution

sufficiently in advance of the November 3, 2020, election so that York County is able to ensure a

fair and free election process. Nonetheless, the specific relief sought in Plaintiffs’ Motion is

untenable. First, the respective Plaintiffs’ standing to assert any or all of the claims raised in the

Complaint filed in this matter are questionable. York County anticipates that one or more of the

Defendants will challenge certain Plaintiffs’ standing in this matter. Without standing to assert a

claim against York County, this Court cannot entertain Plaintiffs’ requests for expedited discovery.

Second, Federal Rule of Civil Procedure 12(a) requires that the Court give a defendant no less than

21 days to respond to the Complaint, depending on the method of service of the summons. York
          Case 2:20-cv-00966-NR Document 51 Filed 07/13/20 Page 2 of 10




County is entitled to an opportunity to engage counsel to represent it in this matter and develop a

strategy to respond to the claims. Third, Plaintiffs have not sufficiently specified the contents of

their requests such that they are reasonably tailored for expedited discovery. Further, York County

is entitled to a reasonable amount of time to review potentially responsive documents for

privileged or confidential information. York County may be subject to various standards and

federal laws, which require it to protect the identity of individuals. Also, much of the information

sought by Plaintiffs from each County is currently being compiled and submitted to the

Pennsylvania Department of State (the “Department”). By law, the Department is to compile a

report and release it publicly at a date certain in the first week of August. York County should not

be forced to expend resources lodging objections to written discovery and negotiating with

Plaintiffs regarding information that will soon be publicly available.

        Rather than grant the Plaintiffs’ Motion, which demands discovery unlimited in scope on

a truncated timeline that only works to the detriment of Defendants, York County suggests that

this Court set a scheduling conference to address any preliminary issues and discuss a plan for

limited expedited discovery, provided that all defendants have been served with process.

    A. Jurisdictional issues preclude this Court from engaging in expedited discovery.
        Before the Court can proceed to expedited discovery, it must address a basic jurisdictional

issue. “If a plaintiff lacks standing, the court lacks judicial power to entertain the claim presented.”

Gariano v. CSC Insurance Co., 845 F. Supp. 1074, 1077 (D.N.J. 1994). As stated in Paragraph 4

of the Complaint: “The right to vote includes not just the right to cast a ballot, but also the right to

have it fairly counted if it is validly cast. An individual’s right to vote is infringed if his or her

vote is cancelled by a fraudulent vote or diluted by a single person voting multiple times.”

Complaint, ¶ 4.
           Case 2:20-cv-00966-NR Document 51 Filed 07/13/20 Page 3 of 10




       Standing is claim-specific. Plaintiffs here bring several claims solely under federal and

state constitutional provisions, namely, the First and Fourteenth Amendments to the United States’

Constitution, and the Equal Protection and the Free and Fair Election Clauses under the

Pennsylvania Constitution. In essence, Plaintiffs allege that various counties applied different

policies regarding voting by mail-in ballot and also prevented poll watchers from serving as poll

watchers outside of their county of residence and prevented poll watchers from participating in the

canvassing of mail-in ballots. Plaintiff, the Trump Campaign, Inc. is the principal committee for

the reelection campaign of Donald J. Trump, and the Republican National Committee is the

political committee that leads the Republican Party (together, the “Organizational Plaintiffs”).

Complaint, ¶¶ 8, 13. The Complaint also names as Plaintiffs several individuals, candidates for

various elected offices and potential poll watchers, each of whom is a qualified elector in the state

of Pennsylvania. Complaint, ¶¶ 9, 10, 11, 12, 14, 15. Plaintiffs, Glen Thompson, Mike Kelly, John

Joyce, Guy Reschenthaler, Melanie Stringhill Patterson, Clayton David Show, (together, the

“Individual Plaintiffs”) reside in Centre, Butler, Blair, Washington and Fayette counties. Id.

       The Complaint brings all claims on behalf of all Plaintiffs against all Defendants. There

are several issues regarding each Plaintiffs’ standing to bring claims against each Defendant:

       •    A political campaign or candidate does not have standing under the First or Fourteenth

            Amendments with respect to equal access to the right to vote and only has standing to

            challenge conduct which prevents the candidate from appearing on the ballot. See

            Pierce v. Allegheny Cnty. Bd. of Elections, 324 F. Supp. 2d 684 (W.D. Pa. 2003).

       •    A national political committee likewise does not have standing under the First or

            Fourteenth Amendments with respect to equal access to the right to vote. Erfer v.
          Case 2:20-cv-00966-NR Document 51 Filed 07/13/20 Page 4 of 10




              Commonwealth, 794 A.2d 325, 330 (Pa. 2002), abrogated on other grounds, League

              of Women Voters v. Commonwealth, 178 A.3d 737 (Pa. 2018).

        Moreover, there is no support for the notion that an elector has standing to seek an

injunction against a county board of elections in which the elector does not reside. The argument

under the First and Fourteenth Amendments is that the government entity acts against the

individual to dilute the voter’s voting power and disparately treats the voter with respect to the

voter’s rights. Only the county in which the voter resided had jurisdiction over the voter’s ballot.

Cf. Pierce v. Allegheny Cnty. Bd. of Elections, 324 F.Supp.2d 684 W.D. Pa. 2003) (plaintiff’s

injury traceable to board of election’s inconsistent application of policy in county where plaintiffs

were voters). Other counties’ policies do not apply to Plaintiffs who do not reside or vote there;

rather, it is the Plaintiff’s home county that applies a similar policy inconsistently and the state

which accepts and certifies of the statewide elections that allegedly dilutes Plaintiff’s vote. Id. (“A

state must impose uniform statewide standards in each county in order to protect the legality of a

citizen’s vote”) (emphasis added). York County is not the home county of any of the Individual

Plaintiffs.

        Plaintiffs do not have standing to challenge inconsistencies regarding counties, specifically

York County, in which they are not electors. This is demonstrated by the notion that their claims

are based solely on their rights with respect to statewide application of the Election Code. There

is no harm to the right to vote or violation of the Equal Protection clause when different counties

implement different policies with respect to strictly local elections. Id. at 699. Notably, the

Individual Plaintiffs seek to regulate each county’s elections regardless of whether they are strictly

local or statewide. Individual Plaintiffs are not aggrieved by other counties’ conduct with respect

to local elections in which the Individual Plaintiffs’ cannot vote.
          Case 2:20-cv-00966-NR Document 51 Filed 07/13/20 Page 5 of 10




       Here, Plaintiffs seek to require the state and 67 different county boards of elections to

produce records generally regarding claims of voter fraud. Individual Plaintiffs make no specific

allegations that the counties in which they are electors (Blair, Washington, Butler, Fayette, or

Center) violated the Election Code or diluted the power of their votes.

       If any Plaintiff lacks standing, this Court lacks authority to order expedited discovery on

Plaintiffs’ behalf. Cf. Stein v. Boockvar, 2020 WL 2063470, *3 (E.D. Pa. Apr. 29, 2020) (noting

that court dismissed plaintiff’s first complaint and motion for preliminary injunction because of

“threshold defects” including plaintiff’s lack of standing). Thus, the Court should allow

Defendants an opportunity to fully develop these issues in an initial response to the Complaint via

Rule 12(b)(2).

   B. The Federal Rules of Civil Procedure do not authorize the Court to shorten York
      County’s time to file a responsive pleading to the Complaint in the manner sought by
      Plaintiffs.
       This Court should deny Plaintiff’s request to require that York County file an answer to

the Complaint within 14 days of service of the summons. While Rule 26(d) may allow a court to

order discovery prior to the Rule 26(f) conference, Rule 12(a) does not give such discretion to

modify the time to file a responsive pleading. Under Rule 12(a), a defendant is afforded 21 days

to answer a complaint if served by summons and 60 days if the defendant accepts service. That

rule is set “unless another time is specified by this rule or a federal statute.” Here, Plaintiff seeks

an order requiring York County to file an answer with in fourteen days of service of the summons

and complaint. Defendants are entitled by Rule of Court to at least 21 days.

       Further, Plaintiffs’ blind conclusion that granting their request for expedited discovery will

not cause any prejudice is without merit. Granting the specific relief requested by Plaintiffs will

indeed cause significant prejudice and hardship to York County. York County will be prejudiced

in that Plaintiffs seek to limit the time under Fed. R. Civ. P. 12(a) that York County has to acquire
          Case 2:20-cv-00966-NR Document 51 Filed 07/13/20 Page 6 of 10




counsel, gather information, and develop defenses before filing a responsive pleading. Plaintiffs

have had time to prepare their strategy and approach to this litigation, having initiated this action

when they were ready, and it is a basic tenant of this Court that Defendants be afforded with the

same opportunity.

   C. Plaintiffs have not sufficiently identified and limited their requests for expedited
      discovery.
       Notably, Plaintiffs have failed to attach copies of or provide the contents of the specific

requests they intend to issue to York County. Instead, they have identified 11 broad categories of

information they intend to seek. This is far from a limited approach. While Plaintiffs cite several

cases which refer to the Court’s general discretion to engage in expedited discovery once a plaintiff

has shown “good cause” to engage in such, they fail to acknowledge that when the Court does

exercise its discretion, it must implement protections for the party against whom discovery is

sought. Temple v. Novo Nordisk, Inc., 2016 WL 5691881, 2016 U.S. Dist. LEXIS 136719 (W.D.

Pa. Oct. 3, 2016) (while court granted expedited discovery, it required the parties to meet and

confer to determine the scope of expedited discovery); Malibu Media LLC v. Doe, 2015 U.S. Dist.

LEXIS 78912, 2015 WL 3795948 (M.D. Pa. June 18, 2015) (citing other districts who have

expressed concerns about the “unavoidable ex parte nature” of a request for expedited discovery

and thus incorporating protective limitations such that plaintiff could only serve a subpoena limited

to the issue of identifying the user of the assigned IP address).

       Plaintiffs cannot and should not be permitted to engage in unrestricted discovery on an

expedited basis. Philadelphia Newspapers, Inc. v. Gannett Satellite, 1998 WL 404820 (E.D. Pa.

July 15, 1998) (“Without reasonable boundaries, the court will not order time-consuming

discovery before the period prescribed in Rule 26(d)”). Further, a “broadside not reasonably

tailored to the time constraints under which both parties must proceed or the specific issues that
          Case 2:20-cv-00966-NR Document 51 Filed 07/13/20 Page 7 of 10




will be determined at the [expedited] hearing” should be denied. Id. (quoting Irish Lesbian & Gay

Org. v. Giuliana, 918 F. Supp. 728, 730-31 (S.D.N.Y. 1996). Plaintiffs have only identified

general topics for discovery arguably related to their claims. Plaintiffs ask the Court to give them

free reign to cover these topics and then require York County to respond within a truncated

timeline. Citing general topics for discovery, however, does not provide any limitations on the

scope – the number of written requests, whether Plaintiffs will want to depose every employee or

individual with information related to those topics, whether Plaintiffs want all documents referring

to certain individuals or topics, the period of time to be covered, and the like. If Plaintiffs’ requests

were truly limited, Plaintiffs’ would have provided the specific language of the requests for

information for at least some of the intended discovery to the Court to offer some assurance of

protection for the Defendants.

    D. Requiring York County to identify and produce unspecified amounts of documents
       in a short period of time will cause undue hardship.
        The Motion indicates that Plaintiff intends to seek both written responses and production

of all non-privileged documents. Plaintiffs have indicated that they intend to seek discovery

“related to” multiple topics, some without temporal limitations, without indicating whether they

only seek information or also documents “relating to” those topics. Producing this information

could require extensive searching and staff time. Additionally, fourteen days is not a significant

amount of time to even ascertain the universe of documents that might be responsive to a request

and then review sample documents for potential privilege, including the attorney-client privilege

or withhold documents based on an ongoing criminal investigation, or redact information subject

to a privacy statute such as the Criminal History Records Information Act, 18 Pa. C.S.A. § 9125

et seq. (“CHRIA”), or the Driver Privacy Protection Act, 18 U.S.C. § 2721 et seq., (“DPPA”).

York County may need additional time to consult with federal and state agencies such as the
          Case 2:20-cv-00966-NR Document 51 Filed 07/13/20 Page 8 of 10




Pennsylvania Department of Transportation (“PENNDOT”) regarding [ANSWERING

COUNTY’S] obligations to protect individual voter and driver records.

   E. Requiring York County to produce information that the Pennsylvania Department
      of State is required by law to make publicly available in the beginning of August is
      unreasonable and unnecessary.
       Moreover, much of what Plaintiff seeks through “expedited discovery” will be publicly

available on or before August 2, 2020, pursuant to 71 P.S. § 279.6, titled “Report on

implementation of 2020 general primary election.” Under subsection (c), York County has until

July 17, 2020, to compile and submit information to the Department. The Department is then

required to compile the information, issue a report to the Pennsylvania Senate State Government

Committee, and make the report publicly available on the Department’s website. The Department

must issue the report within 60 days of the primary election, or August 2, 2020. 71 P.S. §279.6.

Further, York County has received, and it is believed other Counties have also received, from one

or more of the Plaintiffs, through separate counsel, Right-to-Know Law requests seeking to obtain

the same information referenced in the Motion and the vague discovery request.

       To require York County to review, object, and respond to detailed written requests from

Plaintiffs before the Department makes this information publicly available as required by law is

an unnecessary expense and thus a hardship. A party responding to discovery is typically not

required to put that information in a format suitable to the requesting party where the information

is otherwise already accessible. To require York County to draft written responses to requests,

which York County will need to do to preserve any objections to Plaintiffs’ yet-to-be-disclosed

requests, just to have the information released publicly, is a waste of York County and judicial

resources. Additionally, requiring the relief sought will cause undue hardship in that it will divert

the County Defendants’ and the Departments’ staffing resources from its obligations to the public

under 71 P.S. §279.6.
          Case 2:20-cv-00966-NR Document 51 Filed 07/13/20 Page 9 of 10




   F. The requests in Plaintiffs’ Motion should be denied.
       For the reasons set forth in this Response, York County requests that this Court deny

Plaintiffs’ Motion for Speedy Declaratory Judgment Hearing and Expedited Discovery. In the

alternative, York County respectfully requests that this Court set a conference with all parties and

the Court to discuss a swift, but reasonable timeline to address the issues in this matter.



                                              Respectfully submitted,

Date: July 13, 2020                           s/ Michélle Pokrifka
                                              Michélle Pokrifka, Esquire
                                              Attorney ID 66654
                                              28 East Market Street
                                              York, PA 17401
                                              Phone: (717) 771-4777
                                              Email: mpokrifka@yorkcountypa.gov
                                              Counsel for Defendant York County Board of
                                              Elections
         Case 2:20-cv-00966-NR Document 51 Filed 07/13/20 Page 10 of 10




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


DONALD J. TRUMP FOR                           :
PRESIDENT, INC., et al.,                      : No. 2:20-CV-00966-NR
                                              :
                         Plaintiffs           :
                                              : Judge J. Nicholas Ranjan
       v.                                     :
                                              :
KATHY BOOCKVAR, et al.,                       : Electronically Filed Document
                                              :
                         Defendants           :

                                      CERTIFICATE OF SERVICE

       I, Michélle Pokrifka, Solicitor for the County of York, Pennsylvania, do hereby certify that
I caused the foregoing Response to Motion for a Speedy Declaratory Judgment Hearing and
Expedited Discovery to be filed with the United States District Court for the Western District of
Pennsylvania via the Court’s CM/ECF system, which will provide electronic notice to all counsel
and parties of record.

                                              Respectfully submitted,

Date: July 13, 2020                           s/ Michélle Pokrifka
